DETAILED ACTION
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatsu et al. (Nakatsu, US 6,486,548).
Regarding claim 1, Nakatsu shows a semiconductor device, comprising: a semiconductor chip (transistor 1 and diode 2 in FIG. 11 and 12) having a first main 5electrode (conductor pattern 5) on a front surface thereof, the first main electrode having a plurality of bonded regions (see FIG 12); and a plurality of wires ( wires 6) that are bonded respectively to the plurality of bonded regions of the first main electrode ( see FIG. 11 and FIG. 12), wherein 10in a top view of the semiconductor device, no two of the plurality of bonded regions overlap in a predetermined first direction, or in a second direction perpendicular to the predetermined first direction (see FIG. 11 and FGI. 12).  
Regarding claim 2, Nakatsu shows a semiconductor device, wherein the semiconductor chip (transistor 1 and diode 2) has a second main electrode (interface between wires 6 and transistor 1 or diode 2) on a rear surface thereof (see FIG. 11 and 12), and 20the semiconductor device further includes a conductive plate (pad 10) to which the second main electrode of the semiconductor chip is connected via a bonding member (see FIG. 11-12 and related text). 

Regarding claims 4 and 5, Nakatsu shows a semiconductor device, wherein 5the front surface has a center portion (center portion of element 5) and an outer edge portion (edge portion of element 5); and the plurality of bonded regions are disposed on a part of the front surface aside from the center portion and wherein the front surface has a center portion and an outer edge portion; and 15the plurality of bonded regions are disposed on the outer edge portion of the front surface (see FIG. 12). 
Regarding claim 6, Nakatsu shows a semiconductor device, wherein the plurality of bonded regions are 20of an even number (see FIG. 11 and 12 and related region).   
Regarding claim 12, Nakatsu shows a semiconductor device, wherein the semiconductor chip includes a 37diode or a switching element (diode 2).  
Regarding claim 14, Nakatsu shows a semiconductor device, wherein the semiconductor chip is of a substantially 10rectangular shape, and the predetermined first direction is parallel to a side of the substantially rectangular shape (see FIG. 12 with respect to Fig. 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu et al. (Nakatsu, US 6,486,548) in view of Binder et al. (Binder, US 2013/0201316).
Regarding claim 13, Nakatsu teaches the semiconductor chip is diode (diode 2), but fails to teach the semiconductor diode is made of silicon carbide.
However Binder teach diode or a diode is forward biased switch made of silicon carbide ([0391]). At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to use a silicon carbide diode, because the silicon carbide diode is conventional as taught by Binder in ([0391]).  

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415.  The examiner can normally be reached on M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIAS ULLAH/Primary Examiner, Art Unit 2893